internal_revenue_service department of the treasury index no cid number release date washington dc person to contact identifying number telephone number refer reply to cc dom it a - plr-112530-99 date date taxpayer dear this is in response to your request for a private_letter_ruling filed by your authorized representative regarding the late filing of an election under sec_165 of the internal_revenue_code you have requested an extension of time for making the disaster_loss election which will enable you to claim the loss for the tax_year preceding the loss under sec_301_9100-3 of the income_tax regulations the information submitted indicates that on or about date your home and surrounding property suffered extensive damage due to flooding the president of the united_states determined that the area warranted federal assistance under the disaster relief and emergency assistance act the information further shows that you intended to make the election available under code sec_165 on a timely basis and engaged a qualified_tax professional in order to assure the making of a proper election however due to an error or misunderstanding on the part of the tax professional the election was not made in a proper manner the error was not due to any lack of due diligence or prompt action on your part sec_165 of the code provides that any loss attributable to a disaster occurring in an area subsequently determined by the president of the united_states to warrant assistance by the federal government under the disaster relief and emergency assistance act may at the election of the taxpayer be taken into account for the taxable_year immediately preceding the taxable_year in which the disaster occurred sec_1_165-11 of the regulations provides that a sec_165 disaster_loss election must be made on or before the later of the due_date without regard to extensions for filing the income_tax return for the taxable_year in which the disaster actually occurred or the due_date with extensions for filing the income_tax return for the taxable_year immediately preceding the taxable_year in which the disaster actually occurred thus for example an election by a calendar_year taxpayer to deduct a disaster_loss for the tax_year must ordinarily be made by the due_date of the return date for individuals sec_301_9100-1 through of the procedure and administration regulations set forth rules relating to the granting of extensions of time for making certain elections under sec_301_9100-1 of the regulations the commissioner in his or her discretion may grant a reasonable extension of time to make a regulatory election under subtitle a of the code provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-2 sets forth rules governing automatic extensions for certain regulatory elections the automatic_extension provisions of sec_301_9100-2 however do not apply in this situation sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards set forth in sec_301_9100-3 are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and the representations furnished by the taxpayer and its tax professionals establish that the taxpayer acted reasonably and in good_faith in this matter furthermore the granting of relief in this case will not prejudice the interests of the government within the meaning of sec_301_9100-3 accordingly the requirements of sec_301_9100-3 of the regulations for the granting of relief have been satisfied and the taxpayer is granted an extension of time to make the election available under sec_1_165-11 for the date disaster_loss this extension shall be for a period of days from the date of this letter_ruling this ruling is limited to the making of the described election except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject loss_transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this ruling is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling is being sent to the taxpayer’s district_director in accordance with the provisions of a power_of_attorney currently on file with this office a copy of this letter_ruling is also being sent to the taxpayer’s representative please attach a copy of this letter_ruling to the amended federal_income_tax return for the taxable_year in which the described disaster_loss will be taken into account sincerely assistant chief_counsel income_tax accounting by s richard l carlisle richard l carlisle acting deputy assistant chief_counsel it a enclosures copy of this letter copy for purposes
